REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  The claimed invention is novel and unobvious over the prior art, as no prior art was found that teaches or suggests a method of analyzing a biological sample as currently claimed, wherein the biological sample comprises a plurality of cells, wherein a cell of the plurality of cells comprises cellular nucleic acid molecules having a relative a three-dimensional (3D) spatial orientation within the cell, wherein after permeabilizing the cells, a 3D matrix is generated comprising the cellular nucleic acid molecules attached to the matrix that preserves the relative 3D spatial orientation, the 3D matrix is contacted with reagents to selectively remove a non-nucleic acid component from the sample, and 3D fluorescence imaging is used to identify the cellular nucleic acid molecules and the relative spatial orientation of the cellular nucleic acid molecules within the cell.  The closest prior art of Luo et al. (U.S. Patent Pub. No. 2012/0040397, cited on IDS of 6/30/2021, the 25-page document) teaches methods for producing hydrogel nucleic acid structures in vitro wherein nucleic acid molecules are conjugated with photo-reactive groups and then photo-crosslinked to form a three-dimensional matrix or scaffold structure (see Figure 1).  However, Luo does not teach or suggest a method for making a 3D matrix including nucleic acid molecules contained within a cell and identifying a plurality of the nucleic acid molecules within the cell wherein the cell comprises the plurality of nucleic acids having a relative 3D spatial orientation, the method comprising generating a 3D matrix comprising the nucleic acid molecules within the cell to form the 3D matrix that preserves the relative 3D spatial orientation, and 
Another reference of particular interest to the claimed invention is Lubeck et al. (Nature Methods (2013) 9(7): 743-748, cited on IDS of 11/24/2021).  Lubeck teaches the use of fluorescence microscopy for performing super-resolution imaging and combinatorial labeling to label mRNA with unique combinations of fluorophores using fluorescence in situ hybridization (FISH) to measure mRNA levels of a plurality of genes simultaneously in single S. cerevisiae cells and to resolve the spatial ordering of different fluorescent probes on individual mRNAs (see Abstract and p. 2, lines 8-20).  However, Lubeck is silent with regard to using super-resolution imaging for analysis of nucleic acid molecules within cells that have been attached to a 3D matrix that preserves the relative 3D spatial orientation of the cellular nucleic acid molecules within the cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637